Citation Nr: 1231315	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a bilateral foot disability (originally claimed as pes planus).

5. Entitlement to service connection for an acquired psychiatric disorder (originally claimed as panic attacks), to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder.

6. Entitlement to service connection for headaches, to include as secondary to service-connected nasal fracture.

7. Entitlement to a compensable rating for service-connected nasal fracture.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO granted a 0 percent (noncompensable) rating for nasal fracture, effective July 22, 2009, and denied the Veteran's claims for service connection for right ear hearing loss, left ear hearing loss, tinnitus, flat feet, headaches, and panic attacks.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In July 2009, the Veteran submitted a claim of entitlement to service connection for panic attacks.  A February 2007 VA treatment record shows an assessment of chronic depressive illness, and an August 2007 VA treatment record indicates the Veteran has a history of manic-depressive disorder, not otherwise specified; agoraphobia with panic; panic disorder; and anxiety state, not otherwise specified.  Several other VA treatment record show varying diagnoses of acquired psychiatric disorders.  Accordingly, the Board has re-captioned the Veteran's claim as seen on the title page.  Id.

In November 2011, the Veteran appeared at the RO to present oral testimony in support of his claims before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The issue of entitlement to service connection for an acquired psychiatric disorder, (originally claimed as panic attacks), to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a left ear hearing loss disability for VA compensation purposes.

2. The competent medical evidence of record shows the Veteran's current right ear hearing loss is not related to noise exposure during active military service.

3. Tinnitus did not have its onset during active military service.

4. The Veteran does not have a current bilateral foot disability related to active military service.

5. Headaches did not have their onset during active military service and are not related to any service-connected disability.

6. The Veteran's nasal fracture is not manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.
CONCLUSIONS OF LAW

1. The Veteran's objectively assessed level of hearing acuity in his left ear does not currently meet the criteria for a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2011). 

2. Right ear hearing loss was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2011).  

3. Tinnitus was not incurred during active military service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4. A bilateral foot disability was not incurred during active military service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5. Headaches were not incurred during active military service and were not caused or aggravated by a service-connected nasal fracture.  38 U.S.C.A. §§ 1111, 5107; 38 C.F.R. §§ 3.303, 3.310(a) (2011).

6. The criteria for an initial compensable rating for nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Duty to Notify

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486. 

In letters dated on July 2009 and September 2009, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate a claim for entitlement to service connection, to include as secondary to a service-connected disability, and an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment records, written statements, personal hearing testimony, and all identified VA treatment records and examination reports pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.

 With respect to the Veteran's claims for left ear hearing loss, right ear hearing loss, tinnitus, headaches, and nasal fracture, the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, the criteria needed to evaluate the Veteran's service-connected nasal fracture were addressed and included in the findings.  The Board therefore concludes that these particular medical examinations and opinions are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

The Veteran was not specifically provided a VA examination to determine the presence, severity, and etiology of a bilateral foot disability.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that indicate a current disorder may be associated with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  
Here, the evidence of record does not include competent medical evidence of a current diagnosis of a bilateral foot disability.  A March 2010 VA physician records the Veteran's statements regarding his "flat feet" but does not provide a medical diagnosis of bilateral pes planus.  Likewise, a March 2010 VA diabetic foot examination does not indicate any feet abnormalities.  Furthermore, service treatment records do not provide evidence of an in-service event or injury concerning the Veteran's feet.  Notably, although the Veteran was treated for shin splints, tendonitis, and evaluated for a leg length discrepancy, there was no indication that the Veteran reported any problems with his feet.  Even when instructed to return to sick call if he experienced any problems with his feet, the evidence does not show the Veteran reported any complications.  Additionally, the Veteran has not provided credible evidence regarding a continuity of symptoms since his separation from active military service.  Although the Veteran states he has had constant pain in his feet since active military service, the Veteran testified that he only went to see a foot doctor one time after service.  In this regard, the Veteran did not provide evidence of private medical treatment in support of his claim.  The Veteran's contentions, therefore, are the only evidence of record indicating an association between the claimed bilateral pes planus and his active military service.  Here, the evidence does not demonstrate that the Veteran has the ability, knowledge, or experience to render competent diagnoses or etiological opinions of a medical condition.  As such, the Board finds his contentions do not rise to the level of the requisite "indication of an association" between the Veteran's current symptoms and his active military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association," then that element is meaningless.  38 U.S.C.A. § 5103A.  It is clear to the Board that more than mere contentions is required.  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claim for a bilateral foot disability was not warranted.  McLendon, 20 Vet. App. at 83. 

In light of the above, the Board finds that VA's duty to assist has been met in this case.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Left Ear Hearing Loss, Right Ear Hearing Loss, and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of exposure to loud noises during active military service, to include weapons fire and noise from large fans running inside his barracks.  The Veteran asserts that he reported his hearing loss and ringing in his ears at his separation examination but was told "that was normal."  The Veteran reports that he has experienced ringing in his ears continuously since service.  The Veteran's DD-214 reveals that his military occupational specialty was rifleman.  

Preliminarily, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Accordingly, the Board finds that the Veteran has established an in-service event for the purpose of service connection.

With regard to a current disability, VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  Id.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board will address each of the Veteran's ears separately because testing indicates that the Veteran does not have a left ear hearing loss disability for VA purposes, whereas the Veteran's right ear does meet VA criteria for a current hearing loss disability.  

On the Veteran's May 1982 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0 
10
55 
LEFT
0 
0 
0 
0
15 
On the Veteran's June 1985 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
50
LEFT
5
5
0
0
10

The June 1985 separation examination shows a finding of high frequency hearing loss for the right ear.  The Veteran's service treatment records are absent of complaints or audiometric evidence of left ear hearing loss for VA purposes.  

On VA examination in April 2010, the Veteran reported in-service noise exposure to weapons fire and loud fans.  The Veteran also reported constant, bilateral tinnitus.  He denied recreational noise exposure and stated that since service he had worked as a painter.  The Veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
45
75
LEFT
10
10
10
25
35

Maryland CNC Word List Speech Recognition Scores were 94 for the right ear and 98 for the left ear.  

The April 2010 VA examiner found that pure tone thresholds indicated normal to severe sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  After reviewing the Veteran's service treatment records, examination results, and outside medical literature, the VA examiner opined that the Veteran's hearing loss and tinnitus were not a result of or aggravated by noise exposure during active military service.  The VA examiner observed that although the record revealed significant noise exposure during active military service, there was no progression in the Veteran's hearing thresholds from enlistment to separation.  The VA examiner stated that since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift.  The VA examiner observed that the Veteran's hearing had not worsened more than 10 decibels from his entrance to his separation from service on any of the ratable frequencies.  Further, the VA examiner cited medical literature indicating that a threshold change can be expected to vary from test to test for as much as 10 decibels.  Therefore, for a threshold shift to be considered a significant change, hearing must change more than 10 decibels.  As a result, the VA examiner found that it was "not as likely as not" that there had been a significant change in the Veteran's hearing during service, and therefore, it was not likely that the current hearing loss was from in-service noise exposure.  The VA examiner further stated that additional noise exposure, aging, and health conditions since separation from service were likely contributing factors in the Veteran's current hearing loss and tinnitus.  

Initially, the Board observes that the medical evidence of record does not indicate the Veteran has had a left ear hearing loss disability for VA compensation purposes at any time during the pendency of the appeal, and the Veteran's claim for service connection for left ear hearing loss fails on this basis alone.  See 38 C.F.R. § 3.385; See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

With respect to the Veteran's service connection claim for right ear hearing loss, the Veteran's enlistment examination indicates that hearing loss pre-existed active military service.  Where a pre-existing disease or injury is noted on the entrance examination, "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Here, the Veteran's enlistment and separation examinations show that the Veteran's right ear hearing loss did not change more than 10 decibels during active military service; in fact, the evidence of record shows the Veteran's right ear hearing loss was less severe at separation and therefore, aggravation may not be conceded.  As such, the VA examiner provided a negative opinion with regard to any aggravation of the Veteran's pre-existing right ear hearing loss disability.  The Board gives significant probative value to the VA examiner's opinion as it was based on a thorough review of the Veteran's claims file, cited his in-service and post-service noise exposure, and referenced his audiometric testing during service.  Moreover, the Board affords the opinion considerable weight as it was supported by the evidence of record and outside medical studies, and it provided alternative etiological theories for the Veteran's right ear hearing loss.  To the extent that the Veteran believes that his current right ear hearing loss is related to his active military service, he, as a layperson, is not qualified to render a medical opinion as to etiology.  See Espiritu, 2 Vet. App. at 494.  In this respect, the most persuasive evidence does not indicate a nexus between his in-service noise exposure and his current disability and does not show that any pre-existing disability was aggravated by active military service.  

With regard to the Veteran's service connection claim for tinnitus, service treatment records are absent of complaints of, treatment for, or a diagnosis of tinnitus.  However, as noted above, the Board concedes exposure to acoustic trauma and therefore finds the Veteran has established an in-service event for the purpose of service connection.  Furthermore, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Because the presence of tinnitus is readily identifiable by its features, the Veteran's lay testimony regarding his current symptoms is competent evidence of a current disability.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno, 6 Vet. App. at 469.  However, the VA examiner provided a negative opinion with regard to a nexus between the Veteran's current complaints of tinnitus and his active military service.  Further, the VA examiner opined that additional noise exposure, aging, and health conditions since separation from service were likely contributing factors to the Veteran's current tinnitus.  As stated before, the Veteran is competent to testify to symptoms his experiences first-hand, and therefore he is competent to report that he has experienced tinnitus symptoms since service.  However, the Board must still make a determination with regard to the Veteran's credibility.  In this respect, the Board finds it probative that the Veteran first complained of tinnitus in July 2009, approximately 14 years after the Veteran's separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease incurred in service resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the evidence of record does not demonstrate the Veteran sought treatment for his tinnitus symptoms at any time during or after separation from service.  As a result, the Board finds the Veteran's statements regarding continuity of symptomatology less credible and therefore less probative than the VA examiner's negative opinion.  As such, service connection for tinnitus is not warranted.    

The Board has considered the applicability of the benefit of the doubt doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the Veteran's claims for left ear hearing loss, right ear hearing loss, and tinnitus, these claims must be denied.  Gilbert, 1 Vet. App. at 53.

Bilateral Foot Disability

The Veteran asserts that he has bilateral pes planus as the result of his active military service.  Alternatively, in a February 2010 written statement, the Veteran asserts that his bilateral pes planus pre-existed service and that therefore he should not have been allowed to enter into service.  The Veteran denies having any problems with his feet prior to service and asserts that boot camp "tore up" his feet.  The Veteran states that he sought treatment for his feet and related shin splints, and he was given inserts that proved to be ineffective.  The Veteran also asserts that he was instructed to turn his socks inside out in order to ameliorate the pain; however, this was also ineffective.  The Veteran contends that since service, he has had constant pain in his feet that has also caused problems with his ankles, knees and hips.  The Veteran testifies that he currently wears insoles for his bilateral pes planus.  

The Veteran's service treatment records do not show complaints of, treatment for, or a diagnosis of a bilateral foot disability.  Although the record reveals that the Veteran complained of shin splits and tendonitis in his calves, service treatment records do not indicate he reported any problems with his feet.  The record also demonstrates that the Veteran was evaluated for a leg length discrepancy during active military service.  In this regard, a July 1982 service treatment record shows the Veteran received an insert for the left leg and was instructed to return for further treatment if he encountered any foot or lower back problems.  However, the record does not contain any evidence of follow-up treatment or complaints of foot problems at any time during active military service. 
 
A March 2010 VA treatment record shows the Veteran reported that his "flat feet [were] limiting" and that he wore insoles.

A March 2010 VA diabetic foot examination indicated the Veteran had no lesions or infections on visual inspection.  Dorsalis pedis and posterior tibialis pulses were normal bilaterally, and sensation testing using a 5.07 monofilament was normal.

After review, the Board finds the evidence of record does not support a claim of service connection for a bilateral foot disorder.  First, the competent medical evidence of record does not provide a current diagnosis of bilateral pes planus or any other bilateral foot disability.  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this respect, the March 2010 VA physician merely repeats the Veteran's lay assertions regarding his flat feet.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).  In addition, the March 2010 VA diabetic foot examination does not indicate any foot abnormalities.  Further, VA does not generally grant service connection for symptoms alone, without an identified basis for symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 285 (1999).  Moreover, service treatment records are devoid of evidence indicating an in-service event or injury with regard to the Veteran's feet, to include bilateral pes planus.  The only in-service evidence of record concerning the Veteran's feet is the July 1982 service treatment record notation that he should return to sick call if he experienced any problems; the record does not document any subsequent complaints concerning the Veteran's feet.  

The Board acknowledges the Veteran's assertions that he currently experiences problems with his feet, ankles, knees, and hips and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington, 19 Vet. App. at 368; Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469.  However, the evidence of record does not demonstrate that the Veteran is competent to diagnose a bilateral foot disability or is competent to relate any current foot disability to his active military service.  Moreover, the Board finds it significant that the record does not show the Veteran has ever sought treatment for bilateral pes planus or any other foot condition since his separation from active military service.  Although the Veteran reports that he sought treatment for his feet one time after service, he has not provided any evidence demonstrating such.  Further, the Veteran does not indicate that he discussed a relationship between his complaints and his active military service with the doctor during the examination.  Because the Veteran has been afforded proper notice and has given no indication that further evidence regarding any post-service treatment exists in support of his claim, the Board finds a remand is not warranted to obtain such information.  Accordingly, after considering the lack of evidence of a current competent diagnosis and the lack of post-service treatment, including the Veteran's assertions and the medical evidence of record, the Board finds no competent evidence of a current disability related to the Veteran's active military service for which service connection may be granted.

To the extent that the Veteran asserts a pre-existing bilateral foot disability was aggravated by active military service, claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Here, there is no indication on the Veteran's enlistment examination that a bilateral foot disability existed prior to active military service.  Furthermore, although the Veteran asserts he had bilateral pes planus prior to active military service, the evidence does not demonstrate that the Veteran has the ability, knowledge, or experience to render competent diagnoses of a medical condition.  The record does not contain clear and unmistakable evidence of a pre-existing bilateral foot disability, and therefore, the Veteran is presumed to have been in sound condition upon entrance into active military service.  Without evidence of a pre-existing disability, the issue of aggravation need not be further addressed.
  
Consequently, a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disability.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.

Headaches, to include as Secondary to Service-connected Nasal Fracture

The Veteran asserts that he currently experiences headaches 1 to 2 times per week as the result of his service-connected nasal fracture.  The Veteran contends that his headaches began in service in 1984 when he incurred a nasal fracture and that he has experienced them continuously since that time.  The Veteran states that he twice sought treatment for his headaches in service but that physicians told him the headaches were normal in conjunction with his nasal fracture.  He testifies that he has self-treated his headaches since service.  

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of chronic headaches.  

An October 2009 VA treatment record shows the Veteran complained of sinus headaches, which he related to a change in weather.

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in October 2009.  On examination, the Veteran reported a frequency of 1 to 6 headaches per week and asserted that his headaches had their onset in 1984.  The VA examiner reviewed the Veteran's claims file, to include his service treatment records and VA medical records, interviewed the Veteran, and conducted a brief physical examination.  The VA examiner also reviewed relevant medical literature, including online medical resources regarding the etiology and pathogenesis of headaches.  Finding no medical evidence, research, or evidence-based medical literature to support that headaches are due to, caused by, the result of, or a complication of a simple nasal fracture, the VA examiner opined that the Veteran's claimed headaches were not due to, or a result of his in-service nasal fracture.  The VA examiner observed that there was no medical evidence within the Veteran's service treatment records demonstrating any complaints of or treatment for chronic headaches and that the Veteran did not seek treatment for headaches at any time during the 18 months of service following the nasal fracture.  The VA examiner further determined it was "less likely as not" that the claimed headaches were permanently aggravated by the Veteran's service-connected nasal fracture.      

With regard to direct service connection, the Board finds the preponderance of the evidence is against the Veteran's claim for headaches.  First, the record does not support the presence of chronic headaches in service.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  Again, the Board acknowledges the Veteran is competent to report symptoms, such as headaches, which he observes with his senses.  See Washington, 19 Vet. App. at 368; Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469.  However, the Veteran's credibility is a separate issue that must be ascertained.  In this regard, the evidence of record indicates the Veteran first sought treatment for his headaches 14 years after service, and on examination, related his headaches to a change in weather.  As such, the Board finds the Veteran has not presented consistent and credible evidence of chronicity of symptomatology, and therefore, the preponderance of the evidence does not support the Veteran's claim of service connection for headaches on a direct basis.   

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the only competent medical evidence of record provides a negative opinion concerning a nexus between the Veteran's claimed headaches and his nasal fracture.  As stated above, the Board finds the October 2009 VA examination adequate for the purpose of determining service connection as the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions with supporting rationale.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for headaches as secondary to service-connected nasal fracture.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In an August 2011 written statement, the Veteran's representative asserted that the Veteran's service-connected nasal fracture had worsened.  In conjunction, the Veteran also contended that his service-connected nasal fracture may have produced some short-term memory loss and confusion.  

For deviation of a nasal septum, a maximum of 10 percent is for assignment when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.71a, Diagnostic Code 6502.

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in October 2009.  The VA examiner observed that the Veteran had not been treated for his nasal fracture since separation from active military service.  Physical examination showed no evidence of sinus disease, rhinitis, breathing difficulty, no soft palate abnormality, and no nasal obstruction.  There was no evidence of Wegener's granulomatosis or granulomatous infection, no laryngectomy, and no residuals of an injury to the pharynx, including nasopharynx.  The VA examiner diagnosed nasal fracture, resolved, and found that the Veteran's nasal condition had no significant effects on his usual occupation or daily activities.  

As the medical evidence of record does not demonstrate any nasal obstruction, the Board finds a higher evaluation for the Veteran's service-connected nasal fracture is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 6502.  Significantly, the Veteran himself has not specifically described a 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  To the extent his argument may be construed as such, the Board places greater probative value to the precise description of clinical symptomatology provided by the VA examiner, who holds greater training and expertise than the Veteran in evaluating all aspects associated with these medical disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Further, there is no credible lay or medical evidence that the Veteran's nasal fracture imposes any restriction on occupational duties or daily activities.  See 38 C.F.R. §§ 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The October 2009 VA examiner specifically found the Veteran's nasal fracture had no significant effects on his usual occupation and daily activities.  Moreover, the Veteran does not assert that he has missed any time from work due to his nasal fracture and does not provide any documentation demonstrating such. 

An increased evaluation under other potentially applicable Diagnostic Codes has also been considered.  Schafrath, 1 Vet. App. at 595.  However, the medical evidence of record does not provide diagnoses of sinusitis, laryngitis, laryngectomy, pharynx injuries, or Wegener's granulomatosis at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 6510-24 (2011).  Accordingly, a compensable evaluation is not warranted under alternate Diagnostic Codes. 

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The medical evidence of record demonstrates that the Veteran's nasal fracture is not manifested by any nasal obstruction.  In fact, the VA examiner considered the service-connected disability to be "resolved."  The Veteran has also not presented any evidence that his particular service-connected disorder results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent medical care or interference with daily activities or with the duties of his occupation that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  The Board acknowledges that the Veteran is competent to report symptoms of short-term memory loss and confusion.  In his November 2011 testimony, the Veteran stated that he sometimes "forgot what he ate the night before" and thought that this memory loss might be related to his service-connected nasal fracture.  However, the evidence of record does not demonstrate that the Veteran is competent to relate such symptoms to a service-connected disability.  With regard to credibility concerning continuity of symptomatology, the medical evidence of record does not show the Veteran has sought treatment for these symptoms at any time during the pendency of the appeal.  Furthermore, the Board notes that the Veteran does not assert that any short-term memory loss or confusion has affected his usual occupation and daily activities.  As a result, the Board does not find the Veteran's lay statements regarding short-term memory loss and confusion demonstrate the current rating is inadequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun, 22 Vet. App at 115-16; see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

While there may have been fluctuations in the manifestations of the Veteran's service-connected nasal fracture, the evidence shows no distinct periods of time during the pendency of this appeal during which the Veteran's service-connected nasal fracture varied to such an extent that a rating greater than 0 percent would be warranted.  Thus, staged ratings are not in order.  See Hart, 21 Vet. App. at 509.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for service-connected nasal fracture, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

1. Service connection for left ear hearing loss is denied.

2. Service connection for right ear hearing loss is denied.

3. Service connection for tinnitus is denied.

4. Service connection for a bilateral foot disorder is denied.

5. Service connection for headaches, to include as secondary to service-connected nasal fracture, is denied.

6. An initial compensable rating for service-connected nasal fracture is denied.


REMAND

The Veteran asserts that his current panic attacks had their onset during active military service.  A November 2000 VA treatment record shows the Veteran reported a traumatic event in service during a front assault when he was ordered to move forward into an area of live ammunition.  Although the Veteran reported not having panicked at the time, he stated that he experienced symptoms of panic attacks and agoraphobia throughout his time in service.  He reports that his panic attacks worsened during his active military service when he was assigned to guard nuclear weapons.  The Veteran states that he did not seek treatment for fear of disapproval.  The Veteran contends that he has experienced panic attacks continuously since service.

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder.  Post-service treatment records show multiple diagnoses, to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder.  

The record does not show that a VA examination was performed in connection with the Veteran's claim.  Here, although the record shows different current psychiatric diagnoses, the evidentiary requirement of demonstrating a current disability of an acquired psychiatric disorder has been satisfied.  Hickson, 12 Vet. App. at 253; see also Pond v. West, 12 Vet App. 341, 346 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Additionally, VA treatment records show a history of treatment for an acquired psychiatric disorder and suggest that a current acquired psychiatric disorder may be related to disease or injury incurred in or aggravated by the Veteran's active military service.  As a result, the Board finds that a remand for a VA examination is warranted in order to ascertain whether any current acquired psychiatric disorder is etiologically related to the Veteran's active military service.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1. The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding his active military service, with particular emphasis on the events he believes caused or gave rise to a current acquired psychiatric disorder.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the events he claims to have experienced, and he must be asked to be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of his claim and that failure to respond may result rating on the record.  See 38 C.F.R. § 3.655(b) (2011)

2. After the above action has been completed, the Veteran must be afforded a VA examination to determine the nature and severity of any current acquired psychiatric disorder, and, if found, whether any such psychiatric disorder is related to the Veteran's active military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, the clinical examination findings, and with consideration of the Veteran's statements, the examiner must state whether any current acquired psychiatric disorder is related to the Veteran's active military service, to include as due to any incident therein.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address or that any notice that was sent was returned as undeliverable. 

4. Once the above actions have been completed, the RO must readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


